t c summary opinion united_states tax_court dana l acoba petitioner v commissioner of internal revenue respondent docket no 4002-05s filed date dana l acoba pro_se robert v boeshaar for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for and background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in the state of washington petitioner jointly filed federal_income_tax returns with her then spouse eugene a acoba mr acoba for and both petitioner and mr acoba earned wages from which federal income taxes were withheld in and both petitioner and mr acoba earned wages and received retirement distributions from which federal_income_tax was withheld in petitioner and mr acoba underpaid their federal_income_tax liabilities for each of the years and considering their respective wages retirement distributions and prepayment_credits the underpayments of taxes are not attributable solely to mr acoba of the total dollar_figure underpayment_of_tax for dollar_figure was attributable to petitioner of the total dollar_figure underpayment_of_tax for 1petitioner’s former husband eugene a acoba was notified that petitioner was seeking relief from joint_and_several_liability and that he had a right to intervene in the matter he has not exercised his right to intervene dollar_figure was attributable to petitioner of the total dollar_figure underpayment_of_tax for dollar_figure was attributable to petitioner on date petitioner filed a form_8857 request for innocent spouse relief the preliminary determination_letter was issued to petitioner on date in response to her request for relief from liability under sec_6015 petitioner is a graduate of the university of washington and ha sec_23 years of experience in healthcare administration mr acoba has some technical college training petitioner and mr acoba divorced on date as part of the judgment of divorce petitioner and mr acoba each agreed to pay of internal_revenue_service debt for back taxes interest and penalties the judgment of divorce also contained an order restraining and enjoining mr acoba from assaulting harassing molesting or disturbing the peace of petitioner or their minor child during the years at issue petitioner and mr acoba shared a joint checking account to which petitioner had full access they each deposited their incomes to the joint account they each paid all of their bills from the joint account petitioner occasionally balanced the checkbook and picked up and opened the household mail 2see infra note petitioner compiled all of the pertinent information for the preparation of their federal_income_tax returns for the years at issue petitioner reviewed the joint federal_income_tax returns before signing them at the time the returns were signed petitioner knew that she and mr acoba could not pay the taxes due because of the dire financial straits in which they found themselves petitioner failed to file federal_income_tax returns for and petitioner’s request for relief under sec_6015 was subsequently denied by respondent’s appeals_office the case was called at a trial session of the court in seattle and was remanded to appeals for further consideration after further consideration a final appeals determination was issued determining again that petitioner was not entitled to relief under sec_6015 discussion except as otherwise provided in sec_6015 petitioner bears the burden_of_proof with respect to her entitlement to relief under sec_6015 see rule a 119_tc_306 affd 101_fedappx_34 6th cir i joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the internal_revenue_service irs may relieve a taxpayer from joint_and_several_liability under sec_6015 in certain circumstances to obtain relief from joint_and_several_liability a spouse must qualify under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c a spouse may seek equitable relief under sec_6015 114_tc_324 114_tc_276 relief under sec_6015 or c is premised on the existence of a deficiency or an understatement_of_tax sec_6015 and c 120_tc_137 120_tc_62 this case does not involve a deficiency or an understatement_of_tax and therefore relief under sec_6015 and c is not available to petitioner ii relief under sec_6015 where a spouse does not qualify for relief under sec_6015 or c the irs may relieve an individual from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency in the case of an individual who requests equitable relief under sec_6015 sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section the court will apply a de novo scope and standard of review 132_tc_203 as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 to be used in determining whether an individual qualifies for relief under that section the court also uses the guidelines in analyzing cases under sec_6015 see washington v commissioner supra revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must be 3the tax relief and health care act of trhca publaw_109_432 div c sec_408 120_stat_3061 amended sec_6015 to provide that this court may review the commissioner’s denial of relief under sec_6015 in any case where an individual requested relief under sec_6015 the amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act id sec_408 120_stat_3062 the date of enactment of the trhca was date 4rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 the guidelines set forth in revproc_2003_61 supra are effective for requests for relief filed on or after date and for requests for relief pending as of date for which no preliminary determination_letter had been issued as of date id sec c b pincite satisfied before the commissioner will consider a request for equitable relief under sec_6015 a threshold conditions petitioner argues that she should be liable for only percent of the liabilities for the years at issue as provided in the divorce decree the seventh of the seven threshold conditions for relief however requires that the liability from which the requesting spouse seeks relief be attributable to the nonrequesting spouse unless one of four exceptions apply none of which is pertinent here petitioner is eligible for relief only from the part of the liability attributable to mr acoba with respect to that part of the liability the threshold conditions have been met b tier where the threshold conditions have been met revproc_2003_61 sec_4 c b pincite states that relief will ordinarily be granted with respect to underpayments of tax if all of the three so-called tier factors are satisfied respondent determined that petitioner satisfied only one of the tier factors that the requesting spouse was no longer married to the 5there is an exception for abuse before the return was signed as a result of which the requesting spouse did not challenge the treatment of items on the return there is an allegation of abuse here that does not meet these requirements see infra pp nonrequesting spouse when relief was requested id sec_4 a c b pincite the other two requirements are that the requesting spouse on the date of signing the joint_return had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and the requesting spouse will suffer economic hardship if the irs does not grant relief petitioner admitted at trial that at the time she signed the returns at issue she knew that her husband would not pay the liabilities reported on them petitioner does not satisfy all the tier requirements of revproc_2003_61 sec_4 c tier where the requesting spouse has satisfied the threshold conditions of revproc_2003_61 sec_4 but does not qualify for relief under revproc_2003_61 sec_4 a determination may nevertheless be made under revproc_2003_61 sec_4 c b pincite to grant relief revproc_2003_61 sec_4 contains a nonexhaustive list of factors so-called tier factors that the irs will consider and weigh when determining whether to grant equitable relief under sec_6015 marital status economic hardship whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability the nonrequesting spouse’s legal_obligation significant benefit compliance with income_tax laws abuse and mental or physical health respondent after considering the tier factors found that those not favoring relief outweighed those favoring relief the court after examining the same factors agrees with respondent petitioner was divorced from mr acoba when she requested relief this factor weighs in favor of relief see banderas v commissioner tcmemo_2007_129 economic hardship applies if satisfaction of the tax_liability in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs the determination of a reasonable amount for basic living_expenses will be made by the irs and will vary according to the unique circumstances of the individual taxpayer see revproc_2003_ sec_4 a ii c b pincite referring to revproc_2003_61 sec_4 c citing sec_301_6343-1 proced admin regs in the form questionnaire for requesting spouse that petitioner submitted with her form_8857 petitioner showed that her income exceeded her reasonable basic living_expenses by dollar_figure per month petitioner testified that she owed dollar_figure because of a civil suit but had approximately dollar_figure of equity in her home she testified at trial that her financial situation had changed for the worse since she filed for relief but she offered no other evidence on the issue on the basis of the evidence that was presented the court finds that petitioner would not suffer economic hardship as that term is defined in sec_301 b i proced admin regs if she were required to pay the joint tax_liability the court finds that this factor weighs against relief another tier factor to be considered is whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the liability revproc_2003_61 sec_4 a iii a c b pincite in the case of a properly reported but unpaid liability the relevant knowledge is whether the taxpayer knew or had reason to know when the return was signed that the tax would not be paid see washington v commissioner t c pincite see also feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir the court has stated that a reasonable belief that taxes would be paid must at minimum incorporate a belief that funds would be on hand within a reasonably prompt period of time see banderas v commissioner supra but see id n the court has found against petitioner on this factor therefore this factor weighs against relief see beatty v commissioner tcmemo_2007_167 applying revproc_2003_61 supra and finding that knowledge or reason to know weighs against relief fox v commissioner tcmemo_2006_22 same cf levy v commissioner tcmemo_2005_92 applying revproc_2000_15 2000_1_cb_447 and stating that lack of knowledge weighs in favor of relief while knowledge or reason to know weighs against relief where the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or an agreement this factor weighs in favor of the requesting spouse revproc_2003_61 sec_4 a iv c b pincite there was no agreement which imposed a legal_obligation on mr acoba to pay all the outstanding income_tax liabilities this is a neutral factor where the requesting spouse significantly benefited beyond normal support from the unpaid income_tax_liability this is a factor against granting equitable relief revproc_2003_61 sec_4 a v c b pincite the facts and circumstances here show and the parties agree that petitioner did not receive any significant benefits beyond normal support from the failure to pay the taxes this factor weighs in favor of relief see 122_tc_32 vacated 439_f3d_1009 9th cir if petitioner made a good_faith effort to comply with income_tax laws following the years to which the request relates this factor may favor relief petitioner failed to file federal_income_tax returns for and she testified at one point that upon the advice of unnamed irs employees she did not file her returns her form and earlier testimony however were to the effect that with respect to the return she had a refund due of dollar_figure that i was withholding until the liability was separated she testified that if that was wrong i should have been told way before appeals the court concludes that petitioner did not make a good_faith effort to comply with the income_tax laws and this factor weighs against relief another tier factor to be considered is whether the requesting spouse was abused by the nonrequesting spouse a history of abuse may according to revproc_2003_61 sec_4 b i c b pincite mitigate a requesting spouse’s knowledge or reason to know the judgment of divorce contained an order restraining and enjoining mr acoba from assaulting harassing molesting or disturbing the peace of petitioner or their minor child but there is no evidence to indicate whether the restraining order was the result of historical abuse or was a prophylactic measure taken by the court as an outcome of the divorce 6under revproc_2000_15 supra abuse was a separate factor to be considered by itself not merely a mitigating factor id sec_4 c c b pincite see nihiser v commissioner tcmemo_2008_135 in part question of form the inquiry about abuse during the years at issue petitioner stated that the nature and extent of the abuse was verbal threats petitioner testified at trial that there was physical abuse and there was mental abuse during those last years of her marriage petitioner provided however no further evidence on the issue because petitioner had by her own admission actual knowledge that the taxes would not be paid whether she had reason to know is not at issue the record does not reveal any nexus between her actual knowledge and any verbal or physical abuse that may have been inflicted upon her the court finds the abuse factor will not weigh for or against equitable relief there is no evidence that petitioner has any mental or physical health problems and this factor will not weigh against equitable relief see revproc_2003_61 sec_4 b ii c b pincite conclusion there are three factors against and two factors in favor of relief the court’s analysis of these factors however is not mechanical nevertheless after weighing all the factors the court concludes that petitioner’s intimate involvement in the financial matters of the marriage and her knowledge of the protracted financial decline of the marriage should have put her on notice that filing a joint federal_income_tax return was for her a poor choice the court sustains respondent’s determination that petitioner is not entitled to relief from liability under sec_6015 to reflect the foregoing decision will be entered for respondent
